

115 HR 5814 IH: Educators Expense Deduction Modernization Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5814IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Brown of Maryland (for himself, Ms. Barragán, Mrs. Beatty, Mr. Brendan F. Boyle of Pennsylvania, Mr. Butterfield, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. Correa, Mr. Courtney, Ms. DeLauro, Mr. Garamendi, Mr. Grijalva, Ms. Hanabusa, Mr. Hastings, Ms. Norton, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Krishnamoorthi, Mr. Langevin, Ms. Lee, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Mr. Meeks, Ms. Moore, Mr. Nadler, Mr. Pallone, Mr. Raskin, Ms. Roybal-Allard, Mr. Thompson of Mississippi, Ms. Titus, Mr. Tonko, Mr. Vargas, Mr. Vela, Ms. Velázquez, Mrs. Watson Coleman, Ms. Wilson of Florida, Ms. Eshoo, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the deduction for certain expenses of
			 elementary and secondary school teachers.
	
 1.Short titleThis Act may be cited as the Educators Expense Deduction Modernization Act. 2.Increase in deduction for certain expenses of elementary and secondary school teachers (a)In generalSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $500.
 (b)Inflation adjustmentSection 62(d)(3) of such Code is amended to read as follows:  (3)Inflation adjustmentIn the case of any taxable year beginning after 2019, the $500 amount in subsection (a)(2)(D) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof..
 (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning December 31, 2018.
			